El Juez Asociado Señor Rigau
emitió la opinión del Tribunal.
En el cumplimiento de sus deberes oficiales dos funcio-narios del Departamento de Agricultura de Puerto Rico hi-cieron declaraciones juradas ante un juez del Tribunal de Primera Instancia haciendo constar lo siguiente:
(a) Que la demandante introdujo a Puerto Rico, por el muelle número 9 de San Juan, 260 sacos de café crudo pro-venientes de Nueva York, dando detalles precisos de la fecha de importación, del conocimiento de embarque, del número del viaje y nombre del barco, del nombre de la firma expor-tadora y de su dirección.
(b) Que dicho café fue introducido por la demandante in-fringiendo la Ley Núm. 35 de 11 de mayo de 1934, 5 L.P.R.A. sees. 581-589, y en violación de la orden, llamada Cuarentena Núm. 4 de Sanidad Vegetal, 5 R.&R.P.R. sec. 581-4 expedida por el Secretario de Agricultura de Puerto Rico bajo auto-ridad de la antes citada Ley Núm. 35.
(c) Que a pesar de que un funcionario del Departamento de Agricultura ordenó detener en el muelle dicho embarque de café, la demandante lo trasladó a otro sitio en Puerto Rico.
Mediante una orden de allanamiento expedida por un ma-gistrado, los referidos funcionarios se incautaron de 121 sacos de ese café, quedando los mismos almacenados bajo la cus-*537todia del Departamento de Agricultura. Alega el demandado que la demandante dispuso del balance de los sacos de café que no fueron encontrados.
La demandante radicó en el Tribunal Superior una de-manda de Sentencia Declaratoria solicitando que el tribunal resolviese: “(a) Que la demandante es dueña del café incau-tado; (b) Que la Ley Núm. 35 de 11 de mayo, 1934 y la Cuarentena Núm. 4, promulgada a tenor de dicha ley por el Departamento de Agricultura y Comercio de Puerto Rico es inconstitucional por aplicación al caso de epígrafe, por ser esta materia regulada exclusivamente por la ‘Plant Quarantine Act’ de 20 de agosto, 1912, y el Aviso de Cuarentena número 73, antes referido; (e) Que los demandados están moral y legalmente impedidos de confiscar dicho café; (d) Que los demandados deben entregar inmediatamente a la de-mandante el referido producto; y (e) Que se condene a los demandados al pago de costas y honorarios de abogado.”
Compareció el demandado y en su contestación alegó, en síntesis, que actuó bajo la Ley Especial Sobre Importaciones de Café de Áreas Infectadas, Ley Núm. 184 de 11 de mayo de 1938, 5 L.P.R.A. sees. 610-612, y bajo la Ley General de Sanidad Vegetal, Ley Núm. 35 de 11 de mayo de 1934, 5 L.P.R.A. sees. 581-589; que confiscó el café porque éste no venía acompañado del certificado de inspección correspon-diente, 5 L.P.R.A. 581 (Ley Núm. 35), y por venir el mismo de un país que importa café de países donde existe el insecto Stephanoderes Coffeae, cuya introducción constituye un pe-ligro para la agricultura de Puerto Rico, 5 L.P.R.A. see. 610 (Ley Núm. 184). Negó que esta materia esté reglamen-tada en forma exclusiva por el Gobierno Federal y afirmó que las citadas disposiciones federales no son contrarias ni hacen ineficaces las leyes locales sobre la materia.
La demandante alegó también en su demanda que la in-troducción de ese café se hizo con el visto bueno del Depar-tamento de Agricultura de Puerto Rico, cosa que negó expre-*538sámente el demandado en su contestación y afirmó que, por el contrario, el Departamento se opuso a dicha introducción, lo cual motivó este pleito.
Como materia nueva el demandado alegó al contestar:
(1) Que “el demandante provocó esta situación e impidió al Secretario de Agricultura ejercer su discreción en cuanto a la manera de disponer del café incautado al desobedecer la orden de detención del café y levantarlo del muelle en contra-vención expresa de la orden del funcionario recurrido.”
(2) Que “el demandante en abierta violación a la orden de detención del Secretario de Agricultura trasladó el café a su almacén dejando en el muelle sólo 9 sacos. Que al enterarse el Departamento de Agricultura de que los sacos habían sido le-vantados del muelle inspeccionó los Almacenes Bordas encon-trando que de los sacos levantados el demandante había dispuesto de 130 sacos cuyo paradero ignora el demandado hasta la fecha a pesar de las diligencias hechas para averiguarlo.”
(3) Que “al inspeccionar sólo quedaban 121 sacos que fue-ron identificados como parte del lote detenido. Que el Secretario de Agricultura volvió a ordenar al demandante que retuviera los sacos de café que aún quedaban en su almacén hasta nueva orden, a lo que se comprometió el señor Bordas. Que a pesar de esta nueva orden del Secretario de Agricultura el señor Bor-das trató de trasladar el café a la Torrefacción Betancourt el 28 de enero de 1957, hecho que no se llevó a efecto porque el Departamento de Agricultura tenía guardia montada y pudo impedirlo ya que la firma Betancourt al enterarse de que el café había sido detenido por orden del Secretario de Agricultura se negó a recibirlo. Que en esta misma fecha se obtuvo la orden de allanamiento para colocar el café bajo custodia.”
En 21 de septiembre de 1959 el Tribunal Superior dictó una extensa Resolución favorable al demandado, resolviendo, en síntesis, que la reglamentación federal y la local no eran conflictivas sino concurrentes y cumplementarias, que el de-mandado había actuado bajo autoridad de ley, que no proce-día la devolución del café a la demandante, y que el deman-dado estaba obligado a disponer del café de acuerdo con lo prescrito por la ley.
*539En 25 de ese mismo mes de septiembre de 1959 la de-mandante radicó una moción solicitando que el tribunal ampliase su resolución haciéndola más explícita sobre las facultades del demandado para disponer del café, expresó que tenía evidencia de que el café no estaba infestado y soli-citó también que el demandado tostase el café a costa de la demandante y se le entregase a ella. El día 16 del mes si-guiente (octubre de 1959) la demandante radicó otra moción interesando ahora practicar prueba sobre las alegaciones de la demanda y de la moción anterior. Cinco días después, en 21 de octubre de 1959, la demandante radicó una solicitud de Revisión en el Tribunal Supremo de Puerto Rico (Revisión 223) señalando cuatro errores sustaneialmente iguales a los que señala en el presente recurso, los cuales transcribimos más adelante. El Tribunal Supremo, en 20 de noviembre de 1959 resolvió no haber lugar a expedir el auto de revisión solicitado en aquella ocasión.
En 25 de noviembre de 1959 la demandante radicó en el Tribunal Superior otra moción solicitando que el tribunal resolviese todas las cuestiones en controversia planteadas en el caso. El día 30 de ese mes de noviembre de 1959 el Tribunal Superior dictó una Sentencia en la cual resolvió (1) que el demandado actuó bajo autoridad de ley, (2) que el demandado no puede entregar el café a la demandante y está obligado a retenerlo para disponer de él en la forma que prescribe la ley, (3) que al actuar en la forma que lo hizo la de-mandante perdió su derecho a disponer libremente del café de conformidad con las Leyes Núms. 184 y 35 antes citadas, y (4) que la sentencia disponía de todas las cuestiones plan-teadas por el demandante en su solicitud de sentencia decla-ratoria.
Ante nos recurre la demandante y señala que el tribunal a quo erró: (1) “Al resolver que el demandado está obligado por disposición expresa de la Ley Núm. 35 de 11 de mayo de 1934 a actuar en la forma que lo hizo; (2) “Al resolver *540que de conformidad con las disposiciones de la ley, el deman-dado no puede entregar el café al demandante y está obligado, por el contrario, a retenerlo para disponer de él en cual-quiera de las formas que prescribe la ley;”
(3) “Al resolver que al actuar en la forma que lo hizo el demandante perdió su derecho a disponer libremente del café, de conformidad con las disposiciones de la Ley 184 de 11 de mayo de 1938 y la Ley Núm. 35 del año 1934; (4) “Al no celebrar una vista en su fondo, brindándole oportunidad a la recurrente de ofrecer evidencia respecto a las alegaciones de la demanda, dictando sentencia declarando sin lugar la demanda.”
En su memorando ante nos la recurrente, al referirse al segundo error, nos dice que “este error está prácticamente discutido en el anterior” y añade un párrafo; y al referirse al tercer error no lo discute porque, nos dice, “este error Ir hemos discutido en el anterior.”
La realidad es que lo que plantea la recurrente es que el Secretario de Agricultura de Puerto Rico actuó ilegalmente porque, en su opinión, las leyes de Puerto Rico no lo autori-zan a confiscar el café en cuestión y porque esas leyes de Puerto Rico sobre la materia, sostiene ella, son inconstitu-cionales por estar en conflicto con legislación federal que rige el asunto con exclusividad. Al efecto nos dice en su memorándum: “Nuestra contención es de que la Ley Núm. 35 de 11 de mayo de 1934 está supeditada a la Ley del Con-greso Federal Núm. 20, aprobada en 1912, y a la Cuaren-tena Núm. 73 que tienen el control absoluto de la importación del café crudo a Puerto Rico, por lo que el recurrido no está obligado a actuar como lo hizo, y ni siquiera tenía derecho a ello.”
Debemos resolver en primer lugar, si el Secretario de Agricultura y sus agentes actuaron dentro de ley, ya que si su actuación fué ilegal bajo las leyes de Puerto Rico, co-rrespondería fallar a favor de la recurrente y no tendríamos *541que entrar a considerar la constitucionalidad de esas leyes. Sabido es que la validez de las leyes se presume, Pueblo v. Pérez, 83 D.P.R. 539, 544 (1961), y que los tribunales no juzgarán la constitucionalidad de las mismas a menos que sea indispensable para resolver el caso ante ellos, E.L.A. v. Aguayo, 80 D.P.R. 552, 595-600 (1958); Ashwander v. Tennessee, 297 U.S. 288, 346 (1935). Si el demandado ac-tuó legalmente en el desempeño de deberes impuéstoles o en el ejercicio de facultades concedí dales por las leyes de Puerto Rico, consideraremos la validez constitucional de las referi-das leyes y de ser éstas válidas, veremos si el tribunal a quo cometió algún error que justifique la revocación de su sen-tencia. (1)
I.
La Ley Núm. 35 de 11 de mayo de 1934, 5 L.P.R.A. sees. 581-589, tiene como objeto “evitar la introducción en Puerto Rico de agentes causantes de enfermedades en las plantas, de insectos . . . perjudiciales a las plantas, ... [y] el control de plagas ... y enfermedades de plantas en Puerto Rico.” Leyes de Puerto Rico, 1934, pág. 299. Dicha ley (las citas son de 5 L.P.R.A.) dispone:
“See. 581. — No se importará en Puerto Rico ningún árbol, arbusto, o sus semillas, o cualquier otra planta, . . . sin traer un certificado firmado por un entomólogo o fitopatólogo del Gobierno o por la persona que tenga la autoridad requerida en el estado, territorio, o distrito, de donde la importación proceda, expresando que dichos artículos están aparentemente libres de enfermedades o insectos perjudiciales a las plantas.”
*542“Toda planta o material de plantas que se importe sujeta a las disposiciones de las sees. 581 a 589 de este título deberá venir libre de arena, suelo o tierra, exceptuando aquel material empacado en tierra esterilizada que haya pasado inspección en los puertos del Continente; Entendiéndose, que dicho material deberá venir acompañado de un aviso de embarque expedido por el Departamento de Agricultura de Estados Unidos, y en su envase original, y será inspeccionado por un agente debidamente autorizado por el Secretario de Agricultura y Comercio. Este aviso de embarque se requerirá para embarques que hayan sido enviados a Puerto Rico inmediatamente después de ser inspec-cionados en el Continente por el Negociado de Sanidad Vegetal Federal; Disponiéndose, que para los embarques que han sido entregados al comercio local en el Continente y han sido más tarde enviados a Puerto Rico, se aceptará un certificado de inspección firmado por el representante del Departamento de Agricultura del estado donde han sido reembarcados.” . . . (Sub-rayado nuestro.)
La See. 582 hace aplicable todas las disposiciones de esta ley a las estaciones experimentales de los Gobiernos Es-tadual y Federal, “cuando no estuvieren en conflicto con las leyes federales que específicamente sean aplicables a Puerto Rico.”
La See. 586 dispone lo siguiente:
“ (a) Ninguna persona, . . . traerá a Puerto Rico de ningún otro estado, territorio o distrito de los Estados Unidos, ninguno de los artículos, animales o insectos cuya importación se somete a condiciones en las sees. 581 a 589 de este título, a menos que lo haga de acuerdo con las disposiciones expresadas en ellas; y en cada embarque de tales artículos, animales o insectos, se hará una descripción completa de ellos, en el manifiesto, factu-ras y conocimiento de la persona, razón social, corporación o porteador que conduzca los mismos a Puerto Rico, y se expre-sará en esa descripción, dónde se hizo el embarque, de quién se recibieron los artículos y a quién se han consignado.”
“ (b) A la llegada de los artículos, animales o insectos, cuya introducción esté sujeta a condiciones según las sees. 581 a 589 de este título a cualquiera de los puertos designados en la see. 583 de este título, la persona, razón social, corporación o por-*543teador que los conduzca, dará aviso de su llegada por escrito al Secretario de Agricultura y Comercio; y no dispondrá de ellos hasta que el inspector los haya investigado y haya dado permiso por escrito para su levantamiento.”
“(c) Si un inspector u otro agente debidamente autorizado, encontrase plantas o sus productos u otros artículos sujetos a las disposiciones de cualquier cuarentena puesta en vigor según se dispone en las sees. 581 a 589 de este título, en movimiento o haber sido movidos, o en posesión de alguna persona, en in-fracción de las sees. 581 a 589 de este título, o de cualquier cua-rentena o reglamentos dictados bajo las sees. 581 a 589 de este título, queda autorizado para apoderarse de dicho material y puede destruirlo o de otro modo disponer de él, o puede ordenar que se retire inmediatamente del Estado Libre Asociado, u or-denar cualquier tratamiento que crea necesario en bien del in-terés público.” (Subrayado nuestro.)
La See. 558, “a fin de evitar la introducción en Puerto Rico ... de insectos y enfermedades de plantas perjudiciales a la agricultura,” faculta al Secretario de Agricultura para prohibir o restringir la entrada a Puerto Rico, o el movi-miento dentro de la Isla, de cualesquiera plantas o productos vegetales capaces de albergar tales insectos o enfermedades. Dicha sección faculta al Secretario a promulgar “una cua-rentena que restrinja la entrada de las materias que aquí se especifican, de los Estados, Territorios, y Distritos que se mencionen, o el movimiento dentro de Puerto Rico; especi-ficando las restricciones impuestas . . . que rigen la entrada o movimiento.” También dispone dicha sección que el Secre-tario de Agricultura “queda por la presente autorizado a promulgar toda regla o reglamento razonables que requie-ran las sees. 581 a 589 de este título y tales reglas y regla-mentos tendrán toda la fuerza [de ley].”
La Ley Núm. 184 de 11 de mayo de 1938, 5 L.P.R.A. sees. 610-612, tiene el objeto de “proteger el café de Puerto Rico de plagas existentes en otros países.” Leyes de Puerto Rico, 1938, p. 384. La See. 610 lee como sigue:
*544“Será ilegal la introducción en Puerto Rico de plantas, se-millas o granos de café o envases usados para café, procedentes de los países donde exista el insecto “Stephanoderes coffeae” o de cualquier otro país en el cual se haya importado plantas, semillas o granos de café procedentes de los susodichos países; Disponiéndose, que esta prohibición no incluye el' grano de café tostado o molido.” (Subrayado nuestro.)
La See. 612 autoriza al Secretario de Agricultura para promulgar las reglas necesarias para el cumplimiento de esta Ley Núm. 184.
En ejercicio de la facultad concedídale al Secretario de Agricultura de Puerto Rico por la citada Ley Núm. 35 de 1934, éste promulgó la Cuarentena Núm. 4, 5 R. & R.P.R. see. 581-4, en la cual luego de expresar que “el café es una de las principales cosechas” de Puerto Rico;(2) que “hay peli-gro de introducir en las semillas, plantas o productos del café plagas de insectos y enfermedades nuevas;” y que “las se-millas necesarias para el desarrollo de los sembrados pueden producirse en el país;” determina que queda “prohibida la introducción de plantones, arbustos, semillas o productos del café en su estado natural, procedentes de los Estados Unidos y sus territorios; Disponiéndose, que se permitirá la intro-ducción de café tostado cuando éste se ajuste a lo especificado en la ... Ley Federal de Tarifas de 1930 y las Leyes estatales Núms. 77 de mayo 5, 1931, y Núm. 7 de abril 9, 1934, 3 L.P.R.A. sees. 2201 a 2205; y disponiéndose además, que se permitirá la introducción de semilla y plantas de café para fines experimentales y de propagación hecha por las estacio-nes experimentales de los gobiernos Federal y Estatal, según queda dispuesto en la Ley Núm. 35 de mayo 11, 1934, 5 L.P.R.A. sees. 581 a 589.”
*545Continúa dicha cuarentena: “Todo plantón, arbusto o semilla de café que se intentare introducir en Puerto Rico en violación a estas disposiciones, será devuelta al sitio de origen o destruida, según lo disponga el Secretario de Agri-cultura y Comercio.”
“Cualquier café crudo introducido a la Isla en violación de la Ley Núm. 77 de 1931, a la Ley Núm. 35 de 1934 . . . y a esta cuarentena, y confiscado que fuere por las autori-dades estatales o federales, quedará bajo la vigilancia de la Sección de Sanidad Vegetal del Departamento de Agricul-tura y Comercio, la cual ordenará su torrefacción antes de que se permita su uso en el Estado Libre Asociado de Puerto Rico.”
Confrontados con esas disposiciones explícitas de ley contenidas en la Ley Núm. 35 y la Ley Núm. 184, espe-cialmente las citadas secs. 586(c), 610 y 612 del Título 5 de L.P.R.A., hay que concluir que el Secretario de Agri-cultura y sus agentes actuaron bajo autoridad de ley local. El problema, en cuanto a este punto, no es, como parece en-tender la demandante al formular su primer señalamiento de error, si el Secretario está obligado a actuar en la forma en que lo hizo. El problema es si el Secretario está facultado o no por la ley para actuar como actuó. La torrefacción del café confiscado es mandatoria solamente si el Secretario permite el uso en Puerto Rico del mismo. La razón es que al torrefaccionarlo, proceso que incluye tostarlo y molerlo, presumiblemente se matarían los insectos dañinos o plagas que el café tuviese. La Ley Núm. 35 expresamente dispone que si un inspector encontrase plantas o sus productos, su-jetos a las disposiciones de una cuarentena formulada en virtud de dicha ley, que estén (dichas plantas o sus produc-tos) en movimiento o que hayan sido movidos ilegalmente, dicho inspector “queda autorizado para apoderarse de dicho material y puede destruirlo ...” 5 L.P.R.A. sec. 586(e). De los autos no surge qué acción tomó el Secretario sobre *546el café excepto confiscarlo, para lo cual estaba plenamente facultado.
II
La contención de que la Ley Núm. 35 de 1934 es nula porque la materia está regida exclusivamente por el Congreso no es correcta. La historia, la jurisprudencia y la propia ley del Congreso son adversas a tal planteamiento. En esta área de protección y fomento de la agricultura los dos go-biernos, el estatal y el federal, han ejercido y ejercen juris-dicción concurrente, y aún más, es común que funcionen en cooperación mutua. Un autorizado resumen sobre el asunto aparece en el capítulo sobre la agricultura del Informe de la Comisión Sobre Relaciones Inter-Gubernamentales (Commission on Intergovernmental Relations) sometido por esa Co-misión al Presidente de los Estados Unidos y enviado por éste al Congreso en 28 de junio de 1955. (3) Sobre el punto que nos ocupa dicha comisión informó:
“El primer Comisionado de Agricultura federal fue nom-brado por el Presidente Lincoln en 1862. Ese mismo año comenzó la cooperación entre el gobierno federal y los gobiernos estatales [en asuntos agrícolas], . . A fines del 1800 la coope-ración se extendió al área de la inspección de artículos y ambos gobiernos, el federal y los estatales, comenzaron a supervisar el movimiento de productos agrícolas en el comercio. El gobierno federal se propuso evitar que se transportasen en el comercio interestatal productos que pudiesen ser dañinos a los animales, las cosechas o a la salud de las personas. Los estados inicia-ron medidas similares en cuanto al comercio interestatal. Estas actividades han aumentado a través de los años según nuevas plagas y enfermedades han entrado al país y a medida que los medios de transportación se han tornado más complejos.” Message From the President of the United States Transmitting the Final Report of the Commission on Intergovernmental Relations, 84th Cong., 1st. Session, House Document No. 198, pp'. 150-151.
*547Para otros estudios sobre el tema, los cuales sostienen lo antes expresado, pueden verse Gaus, “Agricultural Policy and Administration in the American Federal System,” Cap. 15 del libro Federalism, Mature and Emergent, ed. por MacMahon, Doubleday, N. Y., 1955, (4) y Bowie & Friedrich, Studies in Federalism, 1954, pp. 444-458. (5) Para más ejemplos de cooperación oficial entre los gobiernos estatales y el federal véase Freund en el citado simposio Federalism, Mature and Emergent, p. 162-163; y el mismo autor y otros en Constitutional Law, Cases and Other Problems, 2d. ed. (1961), Vol I, pp. 748-750 y 760. En esta y otras áreas de gobierno el genio político-jurídico anglosajón ha dado paso a la creación y desarrollo de instituciones funcionales y flexibles que evolucionan con el tiempo. Sería pecar de in-genuidad el tratar de aprisionar en nítidos diagramas men-tales las relaciones vivas y dinámicas que existen, en perenne adaptación y readaptación, entre los componentes de una gran organización federal. La realidad no siempre se pre-senta en la forma de más cómoda clasificación e interpre-tación.
En el área del derecho constitucional entran en juego dos conceptos fundamentales en este problema. Pri-mero en tiempo y en el ámbito que cubre está en poder público del estado (police power) y segundo, el ya vasto poder del gobierno federal para supervisar el comercio interestatal. Como se sabe, toda comunidad políticamente organizada tiene lo que hemos llamado el poder público del estado (police *548power) para salvaguardar la seguridad, la salud y el bien-estar de sus habitantes. Dicho poder residía en los estados desde antes de redactarse la constitución federal; no fue de-legado al gobierno federal y continúa residiendo en los esta-dos. Brown v. Maryland, 12 Wheaton 419, 442 (1827); Barbier v. Connolly, 113 U.S. 27, 31 (1885) ; Weaver, Constitutional Law (1946), p. 491 (6) Es en el ejercicio de ese poder público (police power) que los estados legislan para proteger su agricultura, su ganadería, su flora y su fauna. Savage v. Jones, 225 U.S. 501, 525 (1912); Miller v. Schoene, 276 U.S. 272, 279-280 (1928) ; Reid v. Colorado, 187 U.S. 137 (1902); Kelleher v. French, 22 F.2d 341 (1927), confirmado en 278 U.S. 563 (1928); Anotación “Validity of Statutes, Ordinances, or Regulations for Protection of Vegetation Against Disease or Infection”, 70 A.L.R.2d 852 y ss., especialmente las secs. 2, 3, 21 y 22. Ambas jurisdicciones, la estatal y la federal, cooperan para hacer más efectiva la lucha contra las plagas pero la facultad de una no depende de la otra, Thornton v. U.S., 271 U.S. 414, 423 (1926) (7) Para evitar o reducir el riesgo de que se propaguen las enfermedades dañinas a la vegetación y a la agricultura, a veces es necesario perjudicar o destruir pro-piedad privada, sin compensación, Miller v. Schoene, supra, p. 280; Kelleher v. French, supra, p. 343. El ejercicio del poder público (police power) no se torna ilegal o nulo por-que afecte incidentalmente el comercio interestatal, Savage v. Jones, supra, p. 525; ni porque cause perjuicios econó-micos, Texaco Inc. v. Secretario de Obras Públicas, 85 D.P.R. 712, (1962); Goldblatt v. Town of Hempstead, 369 U.S. 590, 592 (1961).
*549Corresponde que examinemos la Ley de Cuarentena Ve-getal del Congreso y la Cuarentena Núm. 73 del Secretario de Agricultura de los Estados Unidos para ver si en efecto son incompatibles con la Ley Núm. 35 de Puerto Rico y con la Cuarentena Núm. 4 del Secretario de Agricultura de Puerto Rico. La disposición pertinente de la ley federal es muy extensa y no sería práctico reproducirla aquí verbatim pero expondremos en síntesis su contenido pertinente. Se trata de la See. 8 de la citada Ley de Cuarentena Vegetal de 20 de agosto de 1912, según enmendada y su texto puede verse en 7 U.S.C.A. see. 161. (8)
Dicha Ley de Cuarentena Vegetal del Congreso, 7 U.S.C. see. 161, autoriza al Secretario de Agricultura de los Estados Unidos a poner bajo cuarentena a cualquier estado, o parte de un estado (any portion thereof), cuando estime que ello es necesario para evitar la propagación de cualquier plaga dañina a la vegetación. Prohibe que de un estado o lugar que haya así sido puesto en cuarentena se saquen pro-ductos cubiertos por la cuarentena y se transporten a otros estados o lugares de Estados Unidos. Es obvio que el pro-pósito de esa disposición es proveer un mecanismo mediante el cual se pueda evitar que un área infestada infeste a otra que no lo esté. Puede verse que la Ley Núm. 35 de Puerto Rico no conflige con la ley federal pues no pretende permitir lo que la ley federal prohibe, sino que más bien ambas leyes se complementan. La ley de Puerto Rico lo que dispone es que para importar a Puerto Rico plantas o semillas éstas deben venir certificadas como libre de plagas por la auto-ridad correspondiente del estado o lugar de donde los pro-ductos procedan. O sea, en ausencia de acción por el Secre-tario de Agricultura de los Estados Unidos, la agricultura de Puerto Rico estaría expuesta a ser perjudicada o destruida por plagas que se importasen con productos infestados, si *550la ley y el Secretario de Agricultura de Puerto Rico no pu-diesen evitar su importación. Pero Puerto Rico tiene la facultad y el deber de proteger su agricultura. Se trata, como hemos visto anteriormente al examinar la jurispruden-cia, de un caso de ejercicio del poder público (police power) y el propio Tribunal Supremo de los Estados Unidos ha de-clarado que esa facultad se puede ejercer aunque inciden-talmente roce el área de comercio interestatal, Savage v. Jones, supra, p. 525. Es natural que así sea; primero tiene que existir la agricultura en los diversos estados para que luego pueda haber comercio interestatal de productos agrí-colas.
En esta etapa de la discusión debemos considerar el inci-dente del caso Oregon-Wash. Co. v. Washington, 270 U.S. 87 (1926), en el cual se basa la recurrente en su alegato. Al considerar una ley de cuarentena del estado de Washington a la luz de la ley federal de cuarentena ya citada, el tribunal opinó que “era imposible” leer el estatuto federal sin “atribuirle al Congreso la intención” de hacerse cargo del cuidado de la agricultura de los estados (p. 99) y que por lo tanto la ley estatal no podía subsistir. La realidad es que esa no había sido la intención del Congreso y dicho cuerpo se apresuró a decirlo. El caso de Oregon-Wash, se resolvió en marzo 1 de 1926 y en 13 de abril de ese año el Congreso le adicionó a esa See. 8 de la ley, 44 Stat. 250, 7 U.S.C. see. 161, sus últimos tres disponiéndose mediante los cuales re-instaló el poder de los estados sobre la materia y dejó sin efecto el referido caso. (9)
Al efecto, en Hinkle v. Railway Express Agency, 6 So.2d 417, 420 (1942) se dijo: “[E]l propósito del Congreso al *551formular la enmienda de 1926 fue el de reinvestir a los es-tados de su poder público. Así aparece del lenguaje expreso contenido en el último disponiéndose de la enmienda. El caso de Oregon-Washington Railroad and Navigation Co. v. Washington . . . fue decidido antes de la enmienda y no es aplicable. Obviamente dicha enmienda fue hecha para con-trarrestar esa decisión.”
Pero si fuese necesario, para uno cerciorarse mejor de la intención del Congreso, aunque ésta aparece en forma explícita en la mencionada enmienda del 1926, pueden verse las discusiones que tuvieron lugar en el Congreso cuando se consideraba la mencionada enmienda. El Congresista Jones expresó lo siguiente: “Hace algunas semanas que el Tribunal Supremo . . . falló que la reglamentación de cuarentena de los diferentes estados es nula porque el gobierno federal ha ocupado el campo bajo su poder de reglamentar el co-mercio interestatal. El propósito de esta medida es sencilla-mente permitir a los estados que continúen la reglamentación que no esté en conflicto con la reglamentación federal o cuando la reglamentación federal no cubra la cosecha o cosa que la ley estatal se proponga cubrir.” Congressional Record —House, Vol. 67, Part. 7, p. 7053 in fine.
El Congresista Bankhead dijo: “El resultado de esa de-cisión (Oregom-Washington) era que las autoridades estata-les quedaron sin facultad para controlar la importación de semillas o plantas infestadas, las cuales se estaban entrando en nuestro estado y causando allí grandes daños. Este pro-yecto de ley corregirá rápidamente esa situación. . .” Congressional Record — House, ibid, p. 7054.
En el mismo sentido pueden verse las manifestaciones de los Congresistas Hill y Summers en el mismo tomo citado, págs. 7056-7058. Naturalmente, cuando surgieron los he-chos del caso de autos, en el 1959, la anteriormente descrita era la situación de derecho, porque como hemos señalado, la enmienda a la ley federal que dejó sin efecto el caso de *552Oregon-Washington, supra, fue hecha en el 1926 y el caso de Hinkle, supra, fue resuelto en el 1942.
Dentro de esa situación de coexistencia de las re-glamentaciones federal y estatales y de cooperación entre am-bas jurisdicciones para combatir las plagas y enfermedades de las cosechas que contempla y hace posible la ley federal ¿puede decirse que la Cuarentena Núm. 4 del Secretario de Agricultura conflige con la Cuarentena Núm. 73 del Secre-tario de Agricultura de los Estados Unidos? No están en conflicto pues ambas cubren situaciones distintas. Habiendo determinado el Secretario de Agricultura de los Estados Unidos que en varios países abundan una serie de plagas dañinas al café, en ejercicio de las facultades que le confiere la antes mencionada Ley de Cuarentena Vegetal, 7 U.S.C. sees. 151-167, prohibió mediante la Cuarentena Núm. 73 la importación a Puerto Rico de café crudo proveniente de paí-ses extranjeros. 7 C.F.R. sec. 319.73. Dicha cuarentena no protege a Puerto Rico de café crudo infestado que se impor-tase de los Estados Unidos. • Esa protección la da la Cuaren-tena Núm. 4 del Secretario de Agricultura de Puera Rico, promulgada bajo la autoridad que le confiere la Ley Núm. 35 de 1934 antes citada. De manera que ambas órdenes de cuarentena no están en conflicto, sino que se complementan entre sí, pueden coexistir y coexisten. Sería paradójico que la Cuarentena 73 que fué promulgada para proteger el café de Puerto Rico se utilizase ahora para dejarlo desvalido frente a un riesgo serio como el que presenta la plaga que tanto la Cuarentena 73 como la Cuarentena 4 se proponen combatir — el “Stephanoderes coffeae”. Véase el texto de la Cuarentena Núm. 73 según redactado en el año 1940, 7 C.F.R. Suplemento de 1940, sec. 319.73.
No se presumirá que la reglamentación federal sustituye a la reglamentación estatal por el hecho de que el Congreso reglamente un área en forma limitada.' Para que así sea es necesario que la ley del Congreso interpretada *553razonablemente esté en conflicto real con la ley del estado, Huron Portland Cement Co. v. Detroit, 362 U.S. 440, 443 (1960); Pueblo v. Burgos, 75 D.P.R. 551, 562 (1953). En ausencia de una prohibición específica en la ley federal contra una ley local, la legislación insular que complementa la ley federal es válida siempre y cuando que la primera no esté sustancialmente en conflicto con la segunda, Puerto Rico v. Shell Co., 302 U.S. 253 (1937) ; Chabrán v. Bull Insular Line, 69 D.P.R. 269, 291 (1948). El conflicto debe ser tan directo y positivo que las dos leyes no puedan armonizarse o coexistir al mismo tiempo, Kelly v. Washington, 302 U.S. 1, 10 (1937). Como dijimos en Luce & Co. v. Junta de Salario Mínimo, 62 D.P.R. 452, 459 (1943) “Para que pueda soste-nerse que el estatuto Federal excluye una ley insular enca-minada a proteger la salud y bienestar del público, no basta que las dos leyes abarquen la misma materia. Es preciso que la ley insular por sus propios términos o en su adminis-tración práctica esté en conflicto con la ley del Congreso o manifiestamente infrinja la política pública de la ley Federal.”
Precisamente sobre este asunto de la protección de la industria del café en Puerto Rico puede señalarse que el Congreso ha sido liberal. Nótese que en beneficio de esa in-dustria el Congreso ha delegado en el Gobierno de Puerto Rico la función de imponer tributos de importación. V. 13 L.P.R.A. see. 2201 y ss.; el historial que aparece en la anota-ción a la sec. 2201; y 19 U.S.C. sees. 1319 y 1319 (a).
El cuarto error no se cometió. La controversia no con-sistía en el estado del café. Consistía en (1) si el Secretario estaba facultado para confiscar el café y (2) si la Ley Núm. 35 era válida. Sobre esas cuestiones ya nos hemos expresado. V. Reid v. Colorado, supra, en donde se sostuvo una convic-ción por importar al estado ganado en violación de la ley estatal. No se probó que el ganado estuviese enfermo. El Tribunal Supremo federal sostuvo que la cuestión envuelta *554era que el ganado se importó sin habérsele hecho la inspec-ción que la ley del estado requería, p. 140.

La sentencia dictada por el Tribunal Superior, Sala de San Juan, en 30 de noviembre de 1959 será confirmada.


 A propósito de la revisión judicial, en su excelente artículo titulado “The Origin and Scope of the American Doctrine of Constitutional Law” publicado en 7 Harv. L. Rev. 128, el ilustre profesor James B. Thayer se-ñala el respeto que a los tribunales debe merecerle la expresión legislativa, i.e democrática, concretada en una ley y, citando al conocido profesor y juez Cooley, dice a la p. 144: “One who is a member of a legislature may vote against a measure as being, in his judgment, unconstitutional; and, being subsequently placed on the bench, when this measure, having been passed by the legislature in spite of his opposition, comes before him judicially, may there find it his duty, although he has in no degree changed his opinion, to declare it constitutional.”


 Sigue siéndolo. En su mensaje sobre la situación del país a la Asamblea Legislativa, en 14 de febrero de 1963, el Gobernador informó que “La cosecha de café se ha calculado en 350,000 quintales, igual que la del año anterior y unos 90,000 más que en el 1960.” Texto del mensaje publicado en El Mundo de 16 de febrero de 1963, p. 22.


 Esa comisión fue creada por la Ley Pública Núm. 109 de 10 de julio de 1953 para estudiar las relaciones entre el Gobierno Federal y los gobiernos estatales. 67 Stat. 145; 68 Stat. 20; 69 Stat. 7.


 “Congress passed three important acts in 1862 that set a policy of national-state participation [in agricultural matters] that not only persists but also has been expanded to include local government units.” Gaus, obra citada, p. 283.


 “The overall problem of the relation between the state and federal governments and the independent initiative left to each depended on current needs... That this course was possible and reasonably successful is an indication of the capacity of the American federal system to meet the requirements of a dynamic economy.” Bowie and Friedrich, obra citada, p. 444.


 “The power ... is a branch of the police power, which unquestionably remains, and ought to remain, with the states.” (Subrayado nuestro.) Juez Pres. Marshall, en Brown v. Maryland, supra, 442.


 “In order to make the action of both [State and Federal Governments] more effective, they may cooperate so that their respective purposes may be more effectively carried out, but the power of each to act in its field does not depend upon the consent of the other.” 271 U.S. 423.


 En su aspecto formal, esa sección es un ejemplo de como redactar leyes; consiste de un solo párrafo que llena dos páginas de U.S.C.A. y contiene cuatro “disponiéndoses”.


 “Formerly it was argued that common law was superior to legislation because it was customary and rested upon the consent of the governed. Today we recognize that the so-called custom is a custom of judicial decision, not a custom of popular action. We recognize that legislation is the more truly democratic form of law-making. We see in legislation the more direct and accurate expression of the general will.” — Pound, “Common Law and Legislation”, 21 Harv. L. Rev. 383, 406 (1908).